Applicant's election with traverse of Group I, claims 1-12, 20, in the reply filed on February 18, 2022 is acknowledged.  The traversal is on the ground(s) that all of the claims in the application can be examined concurrently without serious burden.  This is not found persuasive because the reasons are the same as noted in the text of the restriction requirement.  As already noted in the restriction requirement, there would be serious search and/or examination burden because searching each of the patentably distinct inventions of Groups I-II would require at least searching materially different components/elements with different search terms and/or queries and strategies.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-19 are withdrawn.  Claims 1-12, 20 are under consideration.

Priority:  This application claims benefit of provisional application 62/643879 filed March 16, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites separating “the cation” of the ionic liquid from the metabolites.  It is unclear if “the cation” is referring to the “silver cations” of the fluorous compound recited earlier in the claim or to a different cation.  Further clarification is requested.
Claim 7 recites “the anion” is a mixture of “the phosphate-containing counterion” with acetate and/or formate.  Claim 7 is dependent on claim 1.  It is unclear whether “the anion” is referring to the “phosphate-containing anion” recited in claim 1 or to a different anion, in which case, there is insufficient antecedent basis for this limitation in the claim.  Further, there also appears to be insufficient antecedent basis for the limitation “the phosphate-containing counterion” in the claim.
Claim 8 recites the limitation "the fluorous anion" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, in claim 8, it is not clear what a “fluorous affinity liquid” is.  Further clarification is requested.
Claims 2-6, 9-12, 20 are included in this rejection because they are dependent on the above claim(s) and fail to cure its defects.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Smart et al. (US 20150369711; IDS 06.21.19) in view of Salt Lake Metals (Solubility of Silver Compounds in Water data:  2 pages) and Maksimov et al. (2014 Petroleum Chemistry 54(4):  283-287).  Smart et al. disclose a method for preparing a solution comprising metabolites, comprising reacting a mixture comprising metabolites and an ionic liquid comprising an anion (hexylmethylimidazolium chloride) with a fluorous compound comprising silver cations (HFE-7100, methoxy-perfluorobutane and a silver salt of bis((perfluorohexyl)sulfonyl)imide), where an insoluble silver salt (AgCl) is formed, precipitates as a solid, and removed, and a solution comprising metabolites is obtained (at least paragraphs 0259-0260).  Smart et al. disclose that the anion in the ionic liquid can be any suitable anion (at least paragraphs 0066, 0077), including phosphate-containing compounds.  Smart et al. do not explicitly teach a silver phosphate precipitate.
Salt Lake Metals discloses silver salts and/or compounds are known, including silver chloride and silver phosphate.  It is disclosed that silver phosphate is insoluble and is less soluble than silver chloride.
Maksimov et al. disclose the ionic liquids hexylmethylimidazolium (HMIM) chloride and HMIM phosphate (p. 284).

Regarding instant claim 2, as noted above, Smart et al. disclose removing the insoluble silver salt that is formed (at least paragraphs 0259-0260).  Therefore, it would be obvious that substitution of HMIM phosphate for HMIM chloride, as noted above, will produce an insoluble silver phosphate that is to be removed.
Regarding instant claims 3-6, as noted above, Smart et al. disclose that the anion in the ionic liquid can be any suitable anion (at least paragraphs 0066, 0077), including phosphate-containing compounds and Maksimov et al. disclose the ionic liquids hexylmethylimidazolium (HMIM) chloride and HMIM phosphate (p. 284).
Regarding instant claim 9, Smart et al. disclose the ionic liquid can comprise morpholine, pyrrolidine, or the like (at least paragraphs 0039, 0044, p. 7-8).

Regarding instant claim 11, Smart et al. disclose in certain embodiments, the fluorous compound has the formula IX (at least paragraph 0115), where M+ is silver (paragraph 0116), where formula IX of Smart et al. is the same as instant formula VII.

Claims 1-6, 7-8, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Smart et al. (US 20150369711; IDS 06.21.19) in view of Salt Lake Metals (Solubility of Silver Compounds in Water data:  2 pages), Maksimov et al. (2014 Petroleum Chemistry 54(4):  283-287), and Marchetti et al. (2012 Anal Chem 84:  7138-7145).  The teachings of Smart et al., Salt Lake Metals, and Maksimov et al. over at least instant claims 1-6, 9-11 are noted above.
Smart et al. further disclose fluorous solid phase extraction can be performed if necessary to remove all traces of the silver(I)bis((perfluorohexyl)sulfonyl)imide (at least paragraph 0260).  The aqueous solution including the fluorous salt of the ionic liquid is contacted with a fluorous affinity material; after the fluorous salt is removed, the remaining material may be referred to as an aqueous eluate (at least paragraphs 0134-0136); the aqueous eluate may be analyzed using any convenient methods (at least paragraph 0137).
Marchetti et al. disclose fluorous affinity chromatography for adsorbing perfluorinated alkylated substances, where it is disclosed water/acetonitrile mixtures, to which formic acid has been added, were employed as mobile phases (at least p. 7138).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate water/acetonitrile, formic acid as suggested in Marchetti et al. to the mixture comprising metabolites, an ionic liquid .

Claims 1-6, 7-8, 9-11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smart et al. (US 20150369711; IDS 06.21.19) in view of Salt Lake Metals (Solubility of Silver Compounds in Water data:  2 pages), Maksimov et al. (2014 Petroleum Chemistry 54(4):  283-287), Marchetti et al. (2012 Anal Chem 84:  7138-7145), and Go et al. (2007 Journal of Proteome Research 6:  1492-1499).  The teachings of Smart et al., Salt Lake Metals, Maksimov et al., and Marchetti et al. over at least instant claims 1-6, 7-8, 9-11 are noted above.
Smart et al. disclose Methods of the present disclosure may further include separating the target compounds ( e.g., metabolites) extracted from the biological sample cells from the ionic liquid, such as for example by microextraction (at least paragraph 0161); ionic liquids are suitable for denaturing proteins and have been used for the extraction of small molecules and
DNA; using an ionic liquid, the entire cellular contents of a biological sample can be solubilized and denatured (paragraph 0163); in some embodiments, the method includes combining
an ionic liquid with a sample and removing the protein and/or lipid from the sample to produce an aqueous sample (paragraph 0165).  As noted above, Smart et al. also disclose the aqueous solution including the fluorous salt of the ionic liquid is contacted with a fluorous affinity 
	The teachings of Marchetti et al. are noted above.  Marchetti et al. disclose fluorous affinity arises by strong noncovalent interactions between highly fluorinated or perfluorinated chemical moieties.  It has been demonstrated that tagging an organic substrate with a short perfluoroalkyl moiety enables the selective separation of the tagged species from other mixture components by solid phase extraction over fluorous-functionalized silica gel (p. 7139).  Marchetti et al. also disclose fluorous affinity techniques have been introduced to metabolomics for probing small molecules (p. 7139).
	Go et al. disclose fluorous chromatographic separation of amino acids for analysis (p. 1492-1493).  Go et al. disclose reacting the amino acids at pH 3.0 with the fluorous compound (p. 1493).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further remove or separate a hydrolyzed fluorous compound from the metabolite solution of Smart et al. and Maksimov et al., extract the metabolite solution comprising the hydrolyzed fluorous compound with a fluorous solvent in the presence of an acid thereby lowering the pH of the solution as suggested by Go et al., thereby obtaining a solution comprising metabolites and protonated fluorous compounds and further separating the fluorous compounds from the aqueous solution (instant claim 12).  The motivation to do so is given by the prior art, which disclose fluorous chromatographic separation of fluorous compounds can be achieved in the presence of an acid at a low pH.

s 1-6, 9-11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smart et al. (US 20150369711; IDS 06.21.19) in view of Salt Lake Metals (Solubility of Silver Compounds in Water data:  2 pages), Maksimov et al. (2014 Petroleum Chemistry 54(4):  283-287), and Liu (US 20160348055).  The teachings of Smart et al., Salt Lake Metals, and Maksimov et al. over at least instant claims 1-6, 9-11 are noted above.
  Smart et al. disclose the method and system described may be used to analyze analytes of interest in any of a variety of different samples, including metabolites in cellular sample, proteins in proteomics samples, and lipids in biological samples (at least paragraph 0176).  Cellular samples of interest can be from cultured cells (at least paragraph 0177).  Smart et al. disclose in some embodiments a cell suspension is filtered to separate culture media and extra-cellular components from the cell mass; the filtered cells are lysed in an ionic liquid; passage through a spin column having a resin; and reacting the mixture comprising metabolites and an ionic liquid comprising an anion with a fluorous compound comprising silver cations (HFE-7100, methoxy-perfluorobutane and a silver salt of bis((perfluorohexyl)sulfonyl)imide) (at least paragraphs 0259, 0260, p. 24 examples 3-4).  Smart et al. also disclose kits for practicing the method and system, where the kits include containers, filters; the various components of the kits are in separate containers, including a plurality of containers (at least paragraph 0173).
Liu discloses a cell culture device comprising at least two chambers separated by a semi-permeable membrane, where the chambers support cell culture growth (at least paragraph 0025-0029).  It is possible to choose the pore-size of the semi-permeable membrane based on the actual needs in production; allowing small molecule materials to pass through instead of the cultured supporting cells (at least paragraph 0031).


No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 






/Marsha Tsay/Primary Examiner, Art Unit 1656